Exhibit 10.2



October 13, 2015

  

Capitol Acquisition Corp. III

509 7th Street, N.W.

Washington, D.C. 20004

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

 

  Re: Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Capitol
Acquisition Corp. III, a Delaware corporation (the “Company”), and Citigroup
Global Markets Inc., Deutsche Bank Securities Inc. and Credit Suisse Securities
(USA) LLC as representatives (collectively the “Representatives”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), and one half of one warrant, each whole
warrant exercisable for one share of Common Stock (each, a “Warrant”). Certain
capitalized terms used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.             If the Company solicits approval of its stockholders of a
Business Combination, each of the undersigned will vote all shares beneficially
owned by him or it, whether acquired before, in or after the IPO, in favor of
such Business Combination.

 



   

   

 

2.             In the event that the Company fails to consummate a Business
Combination within the time period set forth in the Company’s Certificate of
Incorporation, as the same may be amended from time to time, each of the
undersigned will, as promptly as possible, (i) cause the Trust Account to be
liquidated and distributed to the holders of IPO Shares and (ii) cause the
Company to liquidate as soon as reasonably practicable. Each of the undersigned
hereby waives any and all right, title, interest or claim of any kind in or to
any distribution of the Trust Account and any remaining net assets of the
Company as a result of such liquidation with respect to the shares of Founders’
Common Stock owned by the undersigned (“Claim”) and hereby waives any Claim the
undersigned may have in the future as a result of, or arising out of, any
contracts or agreements with the Company and will not seek recourse against the
Trust Account for any reason whatsoever. In the event of the liquidation of the
Trust Account, L. Dyson Dryden agrees to indemnify and hold harmless the Company
for any debts and obligations to target businesses or vendors or other entities
that are owed money by the Company for services rendered or contracted for or
products sold to the Company, but only to the extent necessary to ensure that
such debt or obligation does not reduce the amount of funds in the Trust
Account; provided that such indemnity shall not apply (i) if such vendor or
prospective target business does not execute a valid and enforceable agreement
waiving any right, title, interest or claim of any kind they may have in or to
any monies held in the Trust Account, or (ii) as to any claims under the
Company’s obligation to indemnify the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended (the
“Securities Act”). Each of the undersigned acknowledges and agrees that there
will be no distribution from the Trust Account with respect to any warrants, all
rights of which will terminate on the Company’s liquidation.

 

3.             Each of the undersigned acknowledges and agrees that prior to
entering into a Business Combination with a target business that is affiliated
with any Insiders of the Company or their affiliates, such transaction must be
approved by a majority of the Company’s disinterested independent directors and
the Company must obtain an opinion from an independent investment banking firm
that such Business Combination is fair to the Company’s unaffiliated
stockholders from a financial point of view.

 

4.             Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment prior to, or for
services rendered in order to effectuate, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited payments to insiders.”

 

5.             Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination.

 



 2 

   

 

6.           (a)           The undersigned will place into escrow all shares of
Founders’ Common Stock, portions of which shall be subject to forfeiture in the
event the Underwriters do not exercise their over-allotment option in full,
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent.

 

(b)           The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge, or otherwise dispose of, (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any Units, shares of Common Stock, Warrants of the Company or
any securities convertible into, or exercisable or exchangeable for shares of
Common Stock, or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

(c)           The undersigned agrees that until the Company consummates a
Business Combination, the undersigned’s Founders’ Warrants will be subject to
the transfer restrictions described in the Founder Warrants Purchase Agreement
relating to the undersigned’s Founders’ Warrants.

 

(d)           The undersigned acknowledges and agrees that if, in order to
consummate any Business Combination, the holders of shares of Founders’ Common
Stock or Founders’ Warrants are required to transfer, sell or assign a portion
of such securities to a third party, or contribute back to the capital of the
Company a portion of any such securities to be cancelled by the Company, the
undersigned will transfer, sell or assign to such third party, or contribute
back to the capital of the Company, at no cost, a proportionate number of shares
of Founders’ Common Stock or Founders’ Warrants, as applicable, pro rata with
the other holders of shares of Founders’ Common Stock or Founders’ Warrants, as
applicable.

 

7.            (a)           In order to minimize potential conflicts of interest
that may arise from multiple corporate affiliations, the undersigned hereby
agrees that until the earliest of the Company’s initial Business Combination or
liquidation, the undersigned shall present to the Company for its consideration,
prior to presentation to any other entity, any target business that has a fair
market value of at least 80% of the assets held in the Trust Account (excluding
deferred underwriting commissions and taxes payable on the income accrued on the
Trust Account), subject to any pre-existing fiduciary or contractual obligations
the undersigned might have.

 



 3 

   

 

(b)           The undersigned has agreed not to participate in the formation of,
or become an officer or director of, any blank check company (except as a
passive investor) until the Company has entered into a definitive agreement
regarding its initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the
Company’s Certificate of Incorporation as the same may be amended from time to
time.

 

(c)           The undersigned hereby agrees and acknowledges that (i) each of
the Underwriters and the Company would be irreparably injured in the event of a
breach of the obligations under paragraphs 7(a) and/or 7(b) herein, (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

8.            L. Dyson Dryden agrees to be the President and Chief Financial
Officer of the Company until the earlier of the consummation by the Company of a
Business Combination or the liquidation of the Company. Mr. Dryden’s
biographical information previously furnished to the Company and the
Representatives is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act. Mr. Dryden’s FINRA Questionnaire
previously furnished to the Company and the Representatives is true and accurate
in all respects. Mr. Dryden represents and warrants that:

 

(a)           he is not subject to, or a respondent in, any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)           he has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)           he has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

9.             Each of the undersigned has full right and power, without
violating any agreement by which he or it is bound, to enter into this letter
agreement and with respect to Mr. Dryden, to serve as President and Chief
Financial Officer.



 

10.           Each of the undersigned hereby waives any right to exercise
conversion rights with respect to any shares of the Company’s common stock owned
or to be owned by the undersigned, directly or indirectly, whether such shares
be part of the Founders’ Common Stock or shares purchased by the undersigned in
the IPO or in the aftermarket, and each agrees not to seek conversion with
respect to such shares in connection with any vote to approve a Business
Combination.

 



 4 

   

 

11.           Each of the undersigned hereby agrees to not propose, or vote in
favor of, an amendment to Article Sixth of the Company’s Amended and Restated
Certificate of Incorporation prior to the consummation of a Business Combination
unless the Company provides public stockholders with the opportunity to convert
their shares of common stock upon such approval in accordance with such Article
Sixth thereof.

 

12.           In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, Mr. Dryden agrees to advance such funds necessary to
complete such liquidation and agrees not to seek repayment for such expenses.

 

13.           This letter agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. Each of the undersigned hereby (i)
agrees that any action, proceeding or claim against him arising out of or
relating in any way to this letter agreement (a “Proceeding”) shall be brought
and enforced in the courts of the State of New York of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive, (ii) waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum and (iii) irrevocably agrees to appoint Graubard Miller as agent for the
service of process in the State of New York to receive, for the undersigned and
on his behalf, service of process in any Proceeding. If for any reason such
agent is unable to act as such, the undersigned will promptly notify the Company
and the Representatives and appoint a substitute agent acceptable to each of the
Company and the Representatives within 30 days and nothing in this letter will
affect the right of either party to serve process in any other manner permitted
by law.

 

14.           As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and sponsors of
the Company immediately prior to the IPO; (iii) “Founders’ Common Stock” shall
mean all of the shares of Common Stock of the Company acquired by an Insider
prior to the IPO; (iv) “IPO Shares” shall mean the shares of Common Stock issued
in the Company’s IPO; (v) “Founders’ Warrants” shall mean the warrants that are
being sold privately by the Company simultaneously with the consummation of the
IPO; (vi) “Trust Account” shall mean the trust account into which a portion of
the net proceeds of the Company’s IPO will be deposited; and (vii) “Registration
Statement” means the Company’s registration statement on Form S-1 (SEC File No.
333-206693) filed with the Securities and Exchange Commission.

 



 5 

   

 

15.           This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

16.           Each of the undersigned acknowledges and understands that the
Underwriters and the Company will rely upon the agreements, representations and
warranties set forth herein in proceeding with the IPO. Nothing contained herein
shall be deemed to render the Underwriters a representative of, or a fiduciary
with respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

17.           This letter agreement shall be binding on the undersigned and such
person’s respective successors, heirs, personal representatives and assigns.
This letter agreement shall terminate on the earlier of (i) the consummation of
a Business Combination and (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.

 

[Signature Page Follows]

 

 6 

   

 

   

L. Dyson Dryden

    Print Name of Insider          

/s/ L. Dyson Dryden

    Signature           Capitol Acquisition Founder 3 LLC     Print Name of
Insider         By: L. Dyson Dryden, Member           /s/ L. Dyson Dryden    
Signature           Acknowledged and Agreed:           Capitol Acquisition Corp.
III         By: /s/ Mark D. Ein     Name: Mark D. Ein     Title:   Chief
Executive Officer

 

 

7

 

